DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          SARAH WALTER,
                             Appellant,

                                    v.

                          EDWARD LOPEZ,
                             Appellee.

                             No. 4D16-2300

                             [ July 6, 2017 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Susan Lebow, Judge; L.T. Case No. 13-006859 FMCE
(34).

  Evan L. Abramowitz of Abramowitz and Associates, Coral Gables, for
appellant.

  Edward Alan Lopez, Hollywood, pro se.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.